Exhibit 10.57.3

LETTER WAIVER EXTENSION

Dated as of December 7, 2006

To the banks and other financial institutions
or entities (collectively, the “Purchasers”)
party to the Purchase Agreement
referred to below and to Deutsche Bank AG,
New York Branch, as administrative agent (the
“Administrative Agent”) for the Purchasers

Ladies and Gentlemen:

We refer to the Revolving Trade Receivables Purchase Agreement, dated as of
September 23, 2005, among Sanmina-SCI Magyarorszag Elektronikai Gyarto Kft and
Sanmina-SCI Systems de Mexico, S.A. de C.V., as originators, Sanmina-SCI
Corporation (“Sanmina-SCI”) and Sanmina-SCI UK Ltd., as servicers, the
Purchasers from time to time party thereto and the Administrative Agent, as
amended and restated by the Amended and Restated Revolving Trade Receivables
Purchase Agreement, dated as of September 26, 2006, among Sanmina-SCI
Magyarorszag Elektronikai Gyarto Kft and Sanmina-SCI Systems de Mexico, S.A. de
C.V., as originators, Sanmina-SCI and Sanmina- SCI UK Ltd., as servicers, the
Purchasers from time to time party thereto, and the Administrative Agent (as so
amended, the “Purchase Agreement”). Capitalized terms not otherwise defined in
this Letter Waiver Extension have the same meanings as specified in the Purchase
Agreement.

We refer to the Letter Waiver dated as of August 10, 2006, as amended on
September 26, 2006, and as further amended on October 5, 2006, among the
Originators, the Servicers, the Required Purchasers and the Administrative Agent
(as amended, the “Letter Waiver”) which provided for a limited waiver with
respect to compliance by us with certain provisions of the Purchase Agreement
solely for the purposes more fully described in the Letter Waiver. This limited
waiver was granted through December 11, 2006.

We hereby request that you extend the limited waiver granted to us under the
Letter Waiver for a further period by amending the definition of “Waiver
Termination Date” set forth in the Letter Waiver to read in full as follows:

“the later to occur of (i) December 14, 2006 and (ii) if the required date of
delivery of the financial statements for the Fiscal Quarter ended July 1, 2006
under the Company’s 8.125% Senior Subordinated Notes due 2016 and the New Senior
Subordinated Notes has been extended (by waiver or otherwise) beyond December
14, 2006, the third Business Day preceding the required date of delivery beyond
December 14, 2006 for such financial statements as provided in the initial
extension thereof by the respective requisite holders of such Notes (the ‘Waiver
Termination Date’), but in no event later than March 31, 2007.”

This Letter Waiver Extension, the amendment of the Letter Waiver and the waivers
requested herein shall become effective as of the date first above written when,
and only when, the Administrative Agent shall have received counterparts of this
Letter Waiver Extension


--------------------------------------------------------------------------------




 

executed by us, the Administrative Agent and the Required Purchasers. This
Letter Waiver Extension is subject to the provisions of Section 9.1 of the
Purchase Agreement.

The Purchase Agreement and each of the other Transaction Documents, except to
the extent of the waiver specifically provided above, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. The execution, delivery and effectiveness of this Letter Waiver
Extension shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Purchaser or any Agent under any of the
Transaction Documents, nor constitute a waiver of any provision of any of the
Transaction Documents.

If you agree to the terms and provisions of this Letter Waiver Extension, please
evidence such agreement by executing and returning four counterparts of this
Letter Waiver Extension to Kathleen D. Rothman at Wilson Sonsini Goodrich &
Rosati, P.C. 650 Page Mill Road, Palo Alto, CA 94304, Facsimile: (650) 493-6811,
Telephone (650) 320-4629 by no later than 5:00 P.M. (New York City time) on
December 7, 2006.

This Letter Waiver Extension may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Waiver Extension by telecopier shall be effective
as delivery of a manually executed counterpart of this Letter Waiver Extension.

This Letter Waiver Extension shall be governed by, and construed in accordance
with, the laws of the State of New York.

[BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------




 

Very truly yours,

 

 

 

SANMINA-SCI
Magyarország Kft.

 

SANMINA-SCI MAGYARORSZAG
ELEKTRONIKAI GYARTO KFT

8000 SZÈKESFEHÈRVÁR

 

 

Aszalvölgyi u. 5.

 

By

/s/ [ILLEGIBLE]

Adòszám: 12235230-2-11

 

 

Title: Managing Director

 

 

 

 

 

SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE
C.V

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title:

 

 

 

 

 

SANMINA-SCI CORPORATION

 

 

 

 

 

By

/s/ Walter Boileau

 

 

 

Title:

VP and Treasurer

 

 

 

 

 

SANMINA-SCI UK LTD.

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title:

 

 

 

Agreed as of the date first above written:

 

 

 

 

 

Deutsche Bank AG, New York Branch,
as Administrative Agent and as Purchaser

 

 

 

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: Associate

 

 

 


--------------------------------------------------------------------------------